Title: From James Madison to Langdon Cheves, 20 December 1819
From: Madison, James
To: Cheves, Langdon


Dear Sir
Montpr. Decr. 20. 1819
I learn that a Ticket for Directors of the Branch Bank at Richmond has been sent on to Pha. in which Mr. F Corbin, is first named as a mark it is presumed, of his claim to favorable attention. I know not the other names and am aware that I owe an apology for troubling you at all on the subject. But a very long & personal acquaintance with Mr. C. and the opinion of him to which it has led, do not permit me to withold my testimony, to his qualifications for such trusts. He is a gentleman of an excellent understanding, educated on the best scale, & improved by the cultivation of general literature. He has been a good deal exercised in public affairs; and, is understood to have managed his own which involves both landed & pecuniary interests, with great judgment, exactness & success. Nor ought it to be omitd that whilst he is interested in the Stock of the Bank, he is a known & strenuous adversary of every species of abuse to which the administration of such establishments may be exposed. I take Sir with much pleasure this occasion of repeating the assurances of my high esteem & cordial respects
